NOTICE OF ALLOWANCE
Allowable Subject Matter
Claims 1-3, 8-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to claims 1, 14 and 19, filed 6/09/2022 and corresponding remarks filed therewith, properly overcome the prior art and corresponding rejections, as applied in the final rejection mailed 3/09/2022.
Particularly, the following limitations overcome the prior art, in regards to claim 1, for claims 14 and 19 a similar reason for allowance is applied given the similarity in claim language:
wherein the ECU determines whether the identity of the user of the remote device matches an authorized user of the vehicle by comparing the captured first biometric sensor data to identity data associated with a plurality of authorized users, and wherein the identity data associated with the plurality of authorized users is stored in memory;
a second biometric sensor disposed within an interior portion of the vehicle, wherein the second biometric sensor comprises a driver monitoring camera of a driver monitoring system and an occupant monitoring system of the vehicle, and wherein the driver monitoring camera is disposed in an interior rearview mirror assembly of the vehicle, and wherein the driver monitoring camera views the face of an operator of the vehicle; and
wherein the ECU determines whether the identity of the identified authorized user of the vehicle matches an authorized operator of the vehicle by comparing the captured second biometric sensor data to identity data associated with a plurality of authorized operators, and wherein the identity data associated with the plurality of authorized operators is stored in memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        7/29/2022